DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/004,931, filed on 01/23/2016.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 08/17/2020 and 12/15/2020. An initialed copy is attached to this Office Action.
Claim Objections
Claim 8 is objected to because of the following informalities: “f2” not defined in the claim. For the purpose of continuing examination, it is assumed that “f2” is the focal length of the second lens group. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “ft” not defined in the claim. For the purpose of continuing examination, it is assumed that “ft” is the focal length of the variable power optical system in the telephoto end state. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatada (USPG Pub No. 2013/0107089).
Regarding claim 1, Hatada discloses a variable power optical system comprising (see Fig. 1), in order from an object: a first lens group (L1) having positive refractive power (Paragraph 31); a second lens group (L2) having negative refractive power (Paragraph 31); a third lens group (L3) having negative refractive power (Paragraph 31); a fourth lens group (L4) having positive refractive power (Paragraph 31); and a fifth lens group (L5) (Paragraph 31), upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group changing, a distance between the second lens group and the third lens group changing, a distance between the third lens group and the fourth lens group changing, and a distance between the fourth lens group and the fifth lens group changing (see Fig. 1, Paragraph 35), and the following conditional expression being satisfied: 3.50 < f1/fw < 5.50 where f1: focal length of the first lens group fw: focal length of the variable power optical system in the wide-angle end state (Paragraph 56).  
Regarding claim 2, Hatada discloses wherein the fifth lens group has positive refractive power (Paragraphs 31, 56).  
Regarding claim 3, Hatada discloses wherein upon zooming from the wide-angle end state to the telephoto end state, the first lens group moves toward the object (Paragraph 35).  
Regarding claim 4, Hatada discloses wherein upon zooming from the wide-angle end state to the telephoto end state, the distance between the first lens group and the second lens group increases, and the distance between the third lens group and the fourth lens group decreases (Paragraph 35). 
Regarding claim 6, Hatada discloses wherein upon zooming from the wide-angle end state to the telephoto end state, the fourth lens group and the fifth lens group move toward the object (Paragraph 35).  
Regarding claim 7, Hatada discloses wherein upon zooming from the wide-angle end state to the telephoto end state, the distance between the second lens group and the third lens group increases, and the distance between the fourth lens group and the fifth lens group decreases (Paragraph 35).  
Regarding claim 8, Hatada discloses wherein the following conditional expression is satisfied: 0.35 < f3/f2 < 0.90 where f3: focal length of the third lens group (Paragraph 56).  
Regarding claim 9, Hatada discloses wherein the following conditional expression is satisfied: 1.10 < f1/(-f2) < 2.00 where f2: focal length of the second lens group (Paragraph 56).  
Regarding claim 10, Hatada discloses wherein the following conditional expression is satisfied: 0.72 < f4/f5 < 1.45 where f4: focal length of the fourth lens group f5: focal length of the fifth lens group (Paragraph 56).  
Regarding claim 11, Hatada discloses wherein the following conditional expression is satisfied: 0.15 < (D45w – D45t)/fw < 0.40 where D45w: distance between the fourth lens group and the fifth lens group in the wide-angle end state D45t: distance between the fourth lens group and the fifth lens group in the telephoto end state fw: focal length of the variable power optical system in the wide- angle end state (Paragraph 58).  
Regarding claim 12, Hatada discloses further comprising a sixth lens group having positive refractive power, wherein the fifth lens group has negative refractive power (see Fig. 4, Paragraph 32).  
Regarding claim 13, Hatada discloses an optical apparatus comprising the variable power optical system according to Claim 1 (Paragraph 33).  
Regarding claim 14, Hatada discloses wherein the following conditional expression is satisfied: 0.45 < f1/ft < 0.90 where f1: focal length of the first lens group (Paragraph 56).  
Regarding claim 15, Hatada discloses wherein, the fifth lens group comprises a cemented lens (see Fig. 4, Paragraph 52).  
Regarding claim 16, Hatada discloses wherein, upon focusing from an object at infinity to an object at a close distance, the third lens group moving in the optical axis direction (Paragraphs 26, 27).  
Regarding claim 17, Hatada discloses a variable power optical system comprising (see Fig. 1), in order from an object: a first lens group (L1) having positive refractive power (Paragraph 31); a second lens group (L2) having negative refractive power (Paragraph 31); a third lens group (L3) having negative refractive power (Paragraph 31); a fourth lens group (L4) having positive refractive power (Paragraph 31); and a fifth lens group (L5) (Paragraph 31), upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group changing, a distance between the second lens group and the third lens group changing, a distance between the third lens group and the fourth lens group changing, and a distance between the fourth lens group and the fifth lens group changing (see Fig. 1, Paragraph 35), and the following conditional expression being satisfied: 0.72 < f4/f5 < 1.45 where f4: focal length of the fourth lens group f5: focal length of the fifth lens group (Paragraph 56).  
Regarding claim 18, Hatada discloses a method for manufacturing a variable power optical system including (see Fig. 1), in order from an object: a first lens group (L1) having positive refractive power (Paragraph 31); a second lens group (L2) having negative refractive power (Paragraph 31); a third lens group (L3) having negative refractive power (Paragraph 31); a fourth lens group (L4) having positive refractive power (Paragraph 31); and a fifth lens group (L5) (Paragraph 31), the method comprising: disposing each lens group so that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group changes, a distance between the second lens group and the third lens group changes, a distance between the third lens group and the fourth lens group changes, and a distance between the fourth lens group and the fifth lens group changes (see Fig. 1, Paragraph 35); and the method further comprising at least one of the following features (A) and (B): (A) satisfying the following conditional expression: 3.50 < f1/fw < 5.50 where f1: focal length of the first lens group fw: focal length of the variable power optical system in the wide-angle end state (Paragraph 56); (B) satisfying the following conditional expression: 0.72 < f4/f5 < 1.45 where f4: focal length of the fourth lens group f5: focal length of the fifth lens group (Paragraph 56). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatada (USPG Pub No. 2013/0107089) in view of Takano et al. (USPG Pub No. 2013/0033759), hereinafter “Takano”.
Regarding claim 5, Hatada discloses where Ymax: maximum image height f3: focal length of the third lens group fbw: composite focal length of the fourth and later lens groups in the wide-angle end state (Paragraphs 56-58). Hatada discloses the claimed invention, but does not specify wherein the following conditional expression is satisfied: 0.990 < (AxB)/(CxD) < 1.013 where A=f3x (1- β3w)2x (1+ β3w) x βbw2-Δxβ3w2 B=fbwx(1- βbw)+Δ   C=f3x (1-β3w)2x (1+β3w) xβbw2-Δxβ3w  D=fbwx (1-βbw) +Δ/βbw Δ=Ymax/50 β3w: imaging magnification of the third lens group in the wide-angle end state βbw: composite imaging magnification of the fourth and later lens groups in the wide-angle end state. In the same field of endeavor, Takano discloses β3w: imaging magnification of the third lens group in the wide-angle end state βbw: composite imaging magnification of the fourth and later lens groups in the wide-angle end state (Paragraphs 71, 72). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hatada with β3w: imaging magnification of the third lens group in the wide-angle end state βbw: composite imaging magnification of the fourth and later lens groups in the wide-angle end state of Takano for the  purpose of providing a compact, high performance zoom lens (Paragraph 10). Hatada and Takano disclose the claimed invention, but do not specify wherein the following conditional expression is satisfied: 0.990 < (AxB)/(CxD) < 1.013 where A=f3x (1- β3w)2x (1+ β3w) x βbw2-Δxβ3w2 B=fbwx(1- βbw)+Δ   C=f3x (1-β3w)2x (1+β3w) xβbw2-Δxβ3w  D=fbwx (1-βbw) +Δ/βbw Δ=Ymax/50. It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hatada and Takano wit wherein the following conditional expression is satisfied: 0.990 < (AxB)/(CxD) < 1.013 where A=f3x (1- β3w)2x (1+ β3w) x βbw2-Δxβ3w2 B=fbwx(1- βbw)+Δ   C=f3x (1-β3w)2x (1+β3w) xβbw2-Δxβ3w  D=fbwx (1-βbw) +Δ/βbw Δ=Ymax/50 for the  purpose of providing a compact, high performance zoom lens (Paragraph 10 of Takano).
Prior Art Citations
Imamura (USP No. 8,432,621) and Hamano (USP No. 6,392,816) are each being cited herein to show a variable power optical system that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/13/2022